Citation Nr: 0801687	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-43 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of Agent Orange.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from January 
1967 to October 1970.  He was stationed on the U.S.S. 
Ticonderoga in the official waters off the coast of Vietnam 
from April 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied service connection for PTSD and diabetes mellitus.  
The RO issued a notice of the decision and the veteran timely 
filed a Notice of Disagreement (NOD) in September 2003.  The 
RO provided a Statement of the Case (SOC) in October 2004 and 
thereafter, in December 2004, the veteran timely filed a 
substantive appeal.  In November 2003, the RO provided a 
Supplemental Statement of the Case (SSOC).  The RO noted that 
a decision on the veteran's diabetes claim was being deferred 
pending an outcome in Haas v. Nicholson, 20 Vet. App. 257 
(2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which reversed a 
decision of the Board of Veterans' Appeals denying service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Haas and 
has filed an appeal with the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and the unnecessary expenditure of resources through 
remand or final adjudication of claims based on Court 
precedent which might ultimately be overturned on appeal, on 
September 1, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure (such as the 
veteran's claim for service connection for Type II diabetes 
mellitus) in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
which have been stayed will be resumed.

The veteran did not request a hearing on this matter.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for PTSD requires 
additional development.  See 38 C.F.R. § 19.9 (authorizing 
the Board to remand a case "[i]f further evidence, 
clarification of the evidence . . . or any other action is 
essential for a proper appellate decision . . . .").

The veteran contends that he has PTSD due to stressors he 
experienced during service.  Specifically, he claims that in 
March 1967, while at Great Lakes Naval Station for basic 
training, he received TAD orders to the military mortuary 
office at Dover AFB to pick up and escort the remains of a 
soldier to the next of kin in Woodhaven, New York.  The 
veteran contends that he had to "arrange [the remains] the 
best I could" before allowing the wife to view the body.  He 
further contends that he presented a flag to the family at 
the military funeral.  The veteran also claims that while 
serving aboard the U.S.S. Ticonderoga he (1) witnessed 
several deaths on the flight deck; (2) had a "close call" 
with a helicopter tail rotor; (3) had many days of hazardous 
duty on the flight deck; and (4) assisted in extinguishing a 
helicopter fire for which he received a letter of 
commendation from Captain Norman K. McInnis.  Service 
personnel records show that the veteran was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  There 
is no indication that he was awarded any medals or 
decorations demonstrating combat duty.  

There is no evidence of treatment for psychiatric symptoms in 
service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The veteran has been 
diagnosed as having PTSD.  In an April 2003 examination 
report, a VA examiner associated the veteran's PTSD with all 
of the alleged stressors except the fire, which the veteran 
apparently did not discuss.  However, the Board notes that 
this opinion was not based on a verified in-service stressor.  
Service connection for PTSD requires a verified stressor 
unless the veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  As the record does not contain objective evidence 
(such as evidence that the veteran was awarded a Purple Heart 
or a Combat Infantry Badge) that the veteran engaged in 
combat, the events which the veteran asserts are the cause of 
his PTSD must be corroborated. 

The Board finds that the RO did not sufficiently attempt to 
verify the alleged stressors.  In April 2003, the RO 
requested that the JSRRC verify the veteran's claimed 
stressors.   In his September 2003 NOD, the veteran provided 
the name of the soldier whose remains he allegedly escorted.  
The RO later confirmed that the soldier identified by the 
veteran was killed on March 3, 1967.  In an April 2004 
correspondence, the JSRRC stated that the personnel records 
indicated that the veteran attended basic training in March 
1967.  The JSRRC also noted "numerous shipboard mishaps and 
combat losses" during the veteran's 42 months aboard the 
U.S.S. Ticonderoga, but stated that it was unable to document 
what he may have witnessed since "he did not cite specific 
incidents and the attendant timeframes."  In a March 2006 
correspondence, the JSRRC stated that "there is no mention 
of the events the veteran speaks of."  In an August 2007 
correspondence, the JSRRC noted that there was no evidence of 
a special commendation from the ship's Captain.  It further 
stated that a review of the deck logs provided by the Navy 
Historical Center indicates that there were two fires aboard 
the U.S.S. Ticonderoga.  However, both fires occurred prior 
to the veteran reporting for duty onboard the ship.  The 
Board notes that attached to the JSRRC report is the Command 
History for the U.S.S. Ticonderoga from 1967 to 1970.  No 
deck logs are attached.

In April 2003, the RO requested that the Navy Historical 
Society search for ship deck logs from the U.S.S. 
Ticonderoga.  In a May 2003 correspondence, the Navy 
Historical Society directed the RO to the National Archives 
and Records Administration (National Archives) for those 
documents.  In August 2003, the RO requested that the 
National Archives verify the veteran's claimed stressors.  In 
an August 2003 correspondence, the National Archives 
indicated that it "lack[s] the resources to conduct the 
requisite research into this matter" and referred the RO to 
the JSRRC.  In October 2003, the RO requested that the 
National Archives provide the ship deck logs from the U.S.S. 
Ticonderoga.  In the October 2004 SOC, the RO informed the 
veteran that while it had not received a response from the 
National Archives, it would "make another attempt for deck 
logs."  A careful review of the claims file reveals no 
response from National Archives prior to the issuance of the 
November 2007 SSOC and no additional effort to locate those 
records (ship deck logs).

After considering the veteran's testimony and the holding in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Board 
finds that VA must provide the veteran with additional 
assistance to attempt to verify the claimed in-service 
stressors that allegedly occurred onboard the U.S.S. 
Ticonderoga.  Accordingly, the AMC/RO must request the ship 
deck logs from the National Archives from April 1967 to 
October 1970 for the purpose of verifying the noted in-
service stressors.

Accordingly, the case is REMANDED for the following action:

1. The RO should send a request to the 
National Archives and Records 
Administration (National Archives) for the 
ship deck logs from the U.S.S. Ticonderoga 
from April 1967 to October 1970.   In the 
event of a negative response, the RO 
should inform the veteran of such, and 
provide the details of what it had 
requested the National Archives to 
research.  

2. If the benefit sought on appeal remains 
denied, the veteran must be provided with a 
Supplemental Statement of the Case, which 
must contain notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence received after 
the November 2007 SSOC was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



